PER CURIAM.
Osmond O’Neil Christie seeks to appeal the district court’s orders denying his motion filed under 28 U.S.C.A § 2255 (West Supp.2000), denying his motion to amend, and denying his motion filed under Fed. R.Civ.P. 59(e). We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Christie, Nos. CR-97-2; CA-00-108-2 (E.D. Va. Sept. 15, Sept. 22, & Sept. 27, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.